United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 16, 2007

                                                          Charles R. Fulbruge III
                           No. 06-30932                           Clerk
                         Summary Calendar


                           MABON CLARK,

                                                 Plaintiff-Appellant,

                              versus

                     UNITED STATES OF AMERICA,

                                                 Defendant-Appellee.

_________________________________________________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
                       Case No. 6:05-CV-1853
_________________________________________________________________


Before JONES, Chief Judge, and KING and DAVIS, Circuit Judges.

PER CURIAM:*

          While hospitalized at a Veterans Administration (“VA”)

hospital in Alexandria, Louisiana, in 2001, Appellant Mabon Clark

alleges that he was negligently over-medicated and fell, causing

him permanent mental and physical impairment.         Clark filed a

personal injury claim with the VA under the Federal Tort Claims Act

(“FTCA”), on September 23, 2002.    See 28 U.S.C. § 1346(b).          The

VA’s Regional Counsel denied the claim on March 10, 2004, and the

Office of General Counsel denied it on review.        The VA General


     *
     Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Counsel informed Clark in a notice dated February 16, 2005, that he

could file suit in federal district court within the six-month

statute of limitations.       See 28 U.S.C. § 2401(b).            That six-month

period expired on August 16.          Clark, however, did not file suit

until October 25, more than two months late.

             We find no support for Clark’s argument that his untimely

filed lawsuit is nonetheless preserved because the circumstances of

the instant case merit equitable tolling.                See Clymore v. United

States, 217 F.3d 370 (5th Cir. 2000); Perez v. United States,

167 F.3d 913 (5th Cir. 1999).           Clymore and Perez stand for the

proposition that equitable tolling is available to plaintiffs who

“actively     pursued    judicial     remedies     but    filed    a    defective

pleading.”     Clymore, 217 F.3d at 375 (quoting Perez, 167 F.3d at

917).     Clark does not fall within this holding.

             Moreover,   Clark’s    asserted      participation        in   ongoing

settlement negotiations with the VA is irrelevant to the operation

of   equitable   tolling    because    he   has    offered    no    evidence    of

misconduct on the part of the VA.1             See Perez, 167 F.3d at 917

(equitable tolling appropriate when “the complainant has been

induced or tricked by his adversary’s misconduct into allowing the

filing deadline to pass.”).            Finally, although his counsel’s

untimely filing mistake was unfortunate, such mistakes do not

      1
     In the district court, he argued that the chaos created by
Hurricane Katrina justifies equitable tolling, but the storm made
landfall thirteen days after the August 16 filing deadline
elapsed.

                                       2
equitably toll the FTCA’s limitations period.   Clark’s assertions

of equitable estoppel and the doctrine of laches are likewise

entirely inapplicable to this case.

          The district court’s judgment is AFFIRMED.




                                3